         Case 2:18-cv-00412 Document 1 Filed in TXSD on 11/08/18 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

MICHAEL ARNOLD,                                  §
                                                 §
         Plaintiff,                              §
                                                 §
V.                                               §    CIVIL ACTION NO. 2:18-cv-00412
                                                 §    JURY
STARSTONE NATIONAL INSURANCE                     §
COMPANY,                                         §
                                                 §
         Defendant.                              §

     STARSTONE NATIONAL INSURANCE COMPANY’S NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant STARSTONE NATIONAL

INSURANCE COMPANY (“StarStone”) files its Notice of Removal to the United States

District Court for the Southern District of Texas, Houston Division, on the basis of diversity of

citizenship and amount in controversy, and respectfully shows the following:

                               I.     PROCEDURAL BACKGROUND

         1.     On August 31, 2018, Plaintiff Michael Arnold (“Arnold” or “Plaintiff”) filed his

Original Petition in a case styled Michael Arnold vs. StarStone National Insurance Company,

Cause No. 2018DCV-4455-G, pending in the 319th Judicial District Court for Nueces County,

Texas.

         2.     StarStone received a copy of the Plaintiff’s Original Petition on or about October

9, 2018.

         3.     StarStone files this notice of removal within 30 days of receiving Plaintiff’s

Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed within one

year of the commencement of this action. See id.

                                                1
6474083v1
09601.781
         Case 2:18-cv-00412 Document 1 Filed in TXSD on 11/08/18 Page 2 of 5




         4.       All pleadings, process, orders, and other filings in the state court action are

attached to this Notice as required by 28 U.S.C. § 1446(a).

         5.       Attached hereto are copies of the following documents:

              •   Exhibit 1:    The State Court’s Docket Sheet;

              •   Exhibit 2:    Plaintiff’s Original Petition;

              •   Exhibit 3:    Citation served on StarStone National Insurance Company;

              •   Exhibit 4:    Defendant StarStone National Insurance Company’s Original
                                Answer and Plea in Abatement;

              •   Exhibit 5:    List of Parties and Counsel;

              •   Exhibit 6:    StarStone’s Corporate Disclosure Statement; and

              •   Exhibit 7:    Insurance Dec Page for Policy No.TNI16513.

                                  II.    BASES FOR REMOVAL

         6.       Removal is proper based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A.       Plaintiff and Defendant StarStone are diverse.

         7.       Plaintiff Michael Arnold is an individual who is a resident of Nueces County,
Texas.

         8.       Defendant StarStone National Insurance Company is a foreign company with its

principal business located at Harborside 5, 185 Hudson Street, Suite 2600, Jersey City, New

Jersey. StarStone is authorized to transact business and has transacted business in Texas.

         9.       Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between the Plaintiff and StarStone.




                                                   2
6474083v1
09601.781
       Case 2:18-cv-00412 Document 1 Filed in TXSD on 11/08/18 Page 3 of 5




B.      The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
        Matter Jurisdiction.

        10.    In determining the amount in controversy, the court may consider “policy limits...

penalties, statutory damages, and punitive damages.”        St. Paul Reinsurance Co., Ltd. v.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds, No. CIV.A.3:98-

CV-1288-G, 1999 WL 151667, at * 2-3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient amount

in controversy in plaintiff’s case against their insurance company for breach of contract, fraud,

negligence, gross negligence, bad faith, violations of the Texas Insurance Code, violations of the

Texas Deceptive Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S.

May Int’l Co., 75 F. Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the

potential for recovery of punitive damages for the amount in controversy determination); Chittick

v. Farmers Ins. Exch., 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in

controversy after considering the nature of the claims, the types of damages sought and the

presumed net worth of the defendant in a claim brought by the insureds against their insurance

company for actual and punitive damages arising from a claim they made for roof damages).

        11.    This is a civil action in which the amount in controversy exceeds $75,000.

Paragraph 6 of Plaintiff’s petition indicates “Plaintiff seeks monetary relief over $100,000 but

not more than $200,000.” Plaintiff alleges that defendant is liable under a residential insurance

policy because Plaintiff made a claim under that policy and that defendant wrongfully adjusted

and underpaid Plaintiff’s claim. See Exhibit 7, Insurance Dec Page for subject property in the

dwelling limits of $256,025. This evidence demonstrates that the amount in controversy in this

case exceeds the jurisdictional requirements.




                                                3
6474083v1
09601.781
       Case 2:18-cv-00412 Document 1 Filed in TXSD on 11/08/18 Page 4 of 5




                      III.    THIS REMOVAL IS PROCEDURALLY CORRECT

        12.     StarStone received service of this lawsuit on October 9, 2018. Thus, Star Stone is

filing this Notice within the 30-day time period required by 28 U.S.C. § 1446(b).

        13.     Venue is proper in this District and Division under 28 U.S.C. §1446(a) because i)

this District and Division include the county in which the state action has been pending, and ii) a

substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this District

and Division.

        14.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

        15.     Promptly after StarStone files this Notice of Removal, written notice of the filing

will be given to Plaintiff pursuant to 28 U.S.C. §1446(d).

        16.     Promptly after StarStone files this Notice of Removal, a true and correct copy of

same will be filed with the District Clerk of the Nueces County District Court pursuant to 28

U.S.C. §1446(d).

                                        IV.     CONCLUSION

        17.     Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant StarStone

National Insurance Company hereby removes this case to this Court for trial and determination.




                                                   4
6474083v1
09601.781
       Case 2:18-cv-00412 Document 1 Filed in TXSD on 11/08/18 Page 5 of 5




                                        Respectfully submitted,

                                        THOMPSON, COE, COUSINS & IRONS, L.L.P.


                                        By:     /s/ George Arnold
                                               George H. Arnold, Attorney-in-Charge
                                               State Bar No. 00783559
                                               Southern District Bar No. 15948
                                               Susan Sparks Usery
                                               State Bar No. 18880100
                                               Southern District Bar No. 13550
                                               One Riverway, Suite 1400
                                               Houston, Texas 77056
                                               Telephone: (713) 403-8210
                                               Facsimile: (713) 403-8299
                                               Emails: garnold@thompsoncoe.com
                                                        susery@thompsoncoe.com

                                        ATTORNEYS FOR DEFENDANT


                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 8, 2018, a true and correct copy of the
foregoing instrument was served upon all known counsel of record in accordance with the
Federal Rules of Civil Procedure, and any applicable Local Rules, as follows:

        Bradford M. Condit
        LAW OFFICE OF BRADFORD CONDIT
        401 N. Tancahua
        Corpus Christi, Texas 78401
        bradcondit@sbcglobal.net
        Attorney for Plaintiff


                                                /s/ George Arnold
                                                George H. Arnold




                                           5
6474083v1
09601.781
